Title: From Thomas Jefferson to Nathaniel Pope, 25 September 1792
From: Jefferson, Thomas
To: Pope, Nathaniel



Sir
Monticello Sep. 25. 1792.

Mr. Carr informed me you either had or would soon have judgments in all the cases against Woodson & Lewis for me. Confirming therefore the orders I had given on you in favor of Donald Scott & co. and William & James Donald, I am to ask the favor of you to hold, subject to my further order, the balances which will remain in your hands after the above paiments, and for which I had given an order in favor of Mr. Dobson. As a more prompt paiment was necessary for him I was obliged to resort to prompter resources so as to accomodate him  before his departure. I must trouble you with the collection of the money by execution or otherwise, as I believe I before desired. When you shall have got judgments you will oblige me by informing me of the exact sums by a letter to be sent by post to me in Philadelphia. I shall be at home at our April District court and shall then be happy to see you. I am Sir Your very humble servt

Th: Jefferson

